     Case 2:03-cr-00110-JAM-KJN Document 171 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:03-cr-0110 JAM KJN P
12                         Respondent,
13              v.                                       ORDER
14    VINCENT JACKSON,
15                         Movant.
16

17             Movant is a federal prisoner, proceeding without counsel. On October 2, 2020, the

18   undersigned denied the motion for appointment of counsel to assist movant in preparing a motion

19   for compassionate release. However, this order was entered in error inasmuch as such motions

20   are initially directed to the district court. See General Order 595.

21             Accordingly, IT IS HEREBY ORDERED that the October 2, 2020 order (ECF No. 169) is

22   vacated.

23   Dated: January 12, 2021

24

25

26
     jack0110.vac
27

28
